—In a juvenile delinquency proceeding pursuant to Family Court Act . article 3, the appeal is from an order of disposition of the Family Court, Kings County (Grosvenor, J.), dated December 22, 1997, which, upon a fact-finding order of the same court, dated November 25, 1997, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree, attempted robbery in the third degree, and menacing in the third degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated November 25, 1997. .
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Joseph J., 205 AD2d 776; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the fact-finding order. Resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of facts, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94; Matter of Joseph J., supra). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Joseph J., supra; cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied *211that the finding of guilt was not against the weight of the evidence (cf, CPL 470.15 [5]). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.